Citation Nr: 1749656	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  15-19 240	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 16, 2015, and in excess of 50 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease (DJD).

3.  Entitlement to an initial rating in excess of 10 percent for left knee DJD.

4.  Entitlement to an initial rating in excess of 10 percent for lumbosacral spine DJD.

5.  Entitlement to an initial rating in excess of 10 percent for cervical spine DJD.

6.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.

7.  Entitlement to an initial compensable rating for hypertension.

8.  Entitlement to service connection for cataracts.

9.  Entitlement to service connection for coughing.

10.  Entitlement to service connection for erectile dysfunction.

11.  Entitlement to service connection for gastritis.

12.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

13.  Entitlement to service connection for a bilateral hearing loss disability.

14.  Entitlement to service connection for hiatal hernia.

15.  Entitlement to service connection for bilateral leg muscle cramps.

16.  Entitlement to service connection for periodontal disease.

17.  Entitlement to service connection for facial pigment condition.

18.  Entitlement to service connection for bilateral hand DJD.

19.  Entitlement to service connection for kidney disorder / problem.

20.  Entitlement to service connection for prostate condition.

21.  Entitlement to service connection for pseudofolliculitis barbae.  

22.  Entitlement to service connection for right knee scar.

23.  Entitlement to service connection for sinus condition.  

24.  Entitlement to service connection for obstructive sleep apnea, claimed as chronic fatigue syndrome, to include as secondary to PTSD.

25.  Entitlement to service connection for right ankle condition.

26.  Entitlement to service connection for headaches.

27.  Entitlement to service connection for right shoulder DJD.

28.  Entitlement to service connection for left shoulder rotator cuff tendinitis.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1976 to December 1976 and on active duty from June 2008 to August 2009, with service in Iraq from September 2008 to June 2009.  The Veteran was awarded the Iraq Campaign Medal with Campaign Star, among other decorations.  

This case comes before the Board of Veterans' Appeals (the Board) from March 2013 and May 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that an April 11, 2015 rating decision granted service connection for a right wrist disability and irritable bowel syndrome, and an April 20, 2015 rating decision denied service connection for diverticulitis, fibromyalgia, pes planus, bilateral carpal tunnel syndrome, anemia, and chronic fatigue syndrome.  Notices of Disagreement for these decisions were received on May 22, 2015.  The RO acknowledged receipt of these NODs in a March 2016 letter.  As the RO has acknowledged receipt of the NODs, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where an NOD had not been recognized).  As the record reflects that the NOD has been recognized and that additional action is pending, a remand of the issue pursuant to Manlincon is not warranted in this case.

Additionally, a February 29, 2016 rating decision granted an increased rating for PTSD to 50 percent, effective June 16, 2015.  Regardless of the RO's actions, the issue remains pending because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the claims file shows that after the issuance of the April 2015 Statement of the Case, additional relevant evidence was added to the claims file.  However, a Supplemental Statement of the Case was not issued.  An October 6, 2017 Deferred Rating Decision indicates that the Veteran's appeal was prematurely certified to the Board in January 2017, and that the case should be returned to the Roanoke RO for further review.  As the certification of the Veteran's appeals was in error and further review of his appeals is necessary, remand is required.  

Accordingly, the case is REMANDED to the Roanoke RO for the following action:

Consider the evidence associated with the claims file since the April 2015 Statement of the Case, and conduct any other development deemed necessary.  Then furnish the Veteran a Supplemental Statement of the Case and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




